           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ALIREZA BAKHTIARI
                                                No. 3:18-CV-38
    PLAINTIFF,

          v.
                                                (JUDGE CAPUTO)
JASON MADRIGAL, ET AL.,
                                                (MAGISTRATE JUDGE
    Defendants.                                 CARLSON)

                                    ORDER
    NOW, this 9th day of April, 2019, IT IS HEREBY ORDERED that:
    (1)   The Report and Recommendation (Doc. 83) is ADOPTED as stated in
          the accompanying memorandum.
    (2)   Federal Defendants’ Motion to Dismiss (Doc. 43) is GRANTED as
          follows:
          (A)     Counts III (FTCA - Civil Conspiracy), IV, V, VI, VII, XVIII, and
                  XX of the Complaint (Doc. 1) are DISMISSED without
                  prejudice.
          (B)     Claims against the Federal Defendants in Counts I, II, XIX, and
                  XXI of the Complaint are DISMISSED without prejudice.
          (C)     Counts III (Civil Conspiracy - Pennsylvania law), VIII, IX, and X,
                  XII, XIV, and XVI of the Complaint are DISMISSED with
                  prejudice.




                                               /s/ A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge
